Citation Nr: 0300416	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  95-02 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
costochondritis.

3.  Entitlement to service connection for bilateral hand 
arthritis.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from May 1973 to 
March 1981 and from June 1981 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

In an August 2001 rating decision, the RO severed the 
grant of entitlement to service connection for right 
shoulder arthritis.  The veteran did not initially respond 
to this decision, but this issue was included in an August 
2002 Supplemental Statement of the Case.  No subsequent 
response has been received from the veteran, and the Board 
has therefore determined that this issue is not presently 
before it on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's hemorrhoids are mild to moderate in 
degree and reducible; there is no evidence of fissures or 
excessive redundant tissue.

3.  The veteran's costochondritis is no more than slight 
in degree and has not presently been shown to be 
productive of significant pain.

4.  There is no competent medical evidence of an 
etiological relationship between a current disability of 
the hands and service and no evidence showing a post-
service diagnosis of bilateral hand arthritis.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2002).

2.  The criteria for an initial compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.56, 4.73, Diagnostic 
Code 5321 (2002).

3.  Bilateral hand arthritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a 
June 2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  This letter, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, 
as well as which portion of that evidence (if any) was to 
be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefits sought on appeal will be discussed 
in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims for initial compensable evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

B.  Hemorrhoids

In the appealed August 1994 rating decision, the RO 
granted service connection for hemorrhoids on the basis of 
a diagnosis of this disorder from June 1980, during 
service.  A zero percent evaluation was assigned, 
effective from January 1994.  The RO based this evaluation 
on an April 1994 VA examination report, which contains a 
diagnosis of hemorrhoids but is negative for current 
symptomatology.

During his January 1996 VA rectum and anus examination, 
the veteran reported numerous episodes of rectal bleeding, 
the most recent of which occurred in the prior week.  The 
rectal examination revealed a tag at eleven o'clock, and 
an anoscopic examination revealed hemorrhoids at the seven 
o'clock and the eleven o'clock positions.  The stool 
guaiac was negative, and the prostate was normal.  The 
diagnosis was hemorrhoids and a skin tag, mildly to 
moderately symptomatic.  

The veteran underwent a VA internal medicine examination 
(at a private facility) in October 1999, during which he 
reported episodes of rectal bleeding but denied fecal 
incontinence.  The current use of Preparation H was noted.  
A rectal examination revealed no evidence of fissures or 
fecal leakage.  External and internal hemorrhoids were 
present.  There was a moderate-sized external hemorrhoid 
at six o'clock and a small external hemorrhoid at twelve 
o'clock.  There was no evidence of bleeding or thrombosis, 
and the hemorrhoids were noted to be reducible.  Palpation 
of the rectal wall was normal.  The diagnosis was internal 
and external hemorrhoids.  

The RO has evaluated the veteran's hemorrhoids at the zero 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).  Under this section, a zero percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent 
recurrences.  A 20 percent evaluation is in order in cases 
of persistent bleeding and secondary anemia, or with 
fissures.

In this case, the Board is aware that the veteran has 
reported bleeding hemorrhoids.  However, this has not been 
shown on examination, and his hemorrhoids have also been 
shown to be reducible.  Moreover, the veteran's examiners 
have described his hemorrhoids as mild to moderate in 
degree.  There is no indication of fissures or excessive 
redundant tissue.  All of this evidence is consistent with 
the currently assigned zero percent evaluation.

Overall, the evidence of record provides no basis for an 
initial compensable evaluation for hemorrhoids, and the 
preponderance of the evidence is therefore against the 
veteran's claim of entitlement to that benefit.  In 
reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, 
that doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 

C.  Costochondritis

In the appealed August 1994 rating decision, the RO 
granted service connection for right costochondritis on 
the basis of a pinching sensation of the right chest area 
during service.  A zero percent evaluation was assigned, 
effective from January 1994.  The RO based this evaluation 
on an April 1994 VA examination report, which contains a 
diagnosis of recurrent chest pain, probably secondary to 
costochondritis.  X-rays of the chest were within normal 
limits.

During his June 1998 VA examination (conducted at a 
private facility), the veteran reported flare-ups of right 
shoulder pain but denied constant pain.  The examiner 
noted that the veteran's costochondritis, diagnosed as 
non-active, was a separate disease entity from his right 
shoulder arthritis.

The veteran underwent a further VA examination (at a 
private facility) in October 1999.  During this 
examination, he reported chest pain approximately once per 
week, lasting ten to fifteen minutes.  The pain was noted 
to occur and resolve spontaneously.  The examination 
revealed no costochondral pain or tenderness on palpation 
at the time of examination, and the veteran's 
costochondritis was diagnosed as inactive.

During his May 2002 VA examination (conducted at a private 
facility), the veteran complained of chest pain radiating 
down to his right shoulder.  An examination of the 
shoulders was within normal limits.  The pertinent 
diagnosis was mild costochondritis, by history.  The 
examiner further opined that there was no referred pain 
from the neck to the shoulder and that the veteran's 
costochondritis did not cause the pain in his arms, 
shoulder, or neck.

In this case, the RO has assigned a zero percent 
evaluation for the veteran's costochondritis by analogy 
under 38 C.F.R. § 4.73, Diagnostic Code 5321 (2002).  See 
38 C.F.R. §§ 4.20, 4.27 (2002).  

By regulatory amendment effective July 3, 1997, during the 
pendency of this appeal, changes were made to the 
schedular criteria for evaluation of muscle injuries, as 
set forth in 38 C.F.R. §§ 4.56 and 4.73.  See 62 Fed. Reg. 
30235-30240 (1997).  The United States Court of Appeals 
for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. at 312-13.  In a recent 
precedent opinion, however, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable 
to the veteran.  If the amendment is more favorable, the 
Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under Diagnostic Code 5321, in both the prior and revised 
versions of the diagnostic codes for muscle injuries, 
Muscle Group XXI includes muscles of respiration (thoracic 
muscle group).  A slight disability warrants a zero 
percent evaluation, while a 10 percent evaluation is in 
order for moderate disability, and a severe or moderately 
severe disability warrants a 20 percent evaluation.

Under both sets of rating criteria, 38 C.F.R. § 4.56 sets 
forth the definitions of such terms as "slight," 
"moderate," "moderately severe," and "severe."  

Under the prior rating criteria, a slight disability of 
the muscles is shown by a simple wound of the muscle 
without debridement, infection, or effects of laceration.  
The history and complaints of such muscle injuries will 
include a service department record of a wound of slight 
severity or relatively brief treatment and a return to 
duty.  There will have been healing with good functional 
results and no consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.  The objective 
findings include a minimal scar and slight evidence of a 
fascial defect or of atrophy or impaired tonus.  There is 
no significant impairment of function and no retained 
metallic fragments.  38 C.F.R. § 4.56(a) (1996).

A moderate disability of the muscles will be shown by 
through-and-through or deep penetrating wounds of 
relatively short track by a single bullet or small shell 
or shrapnel fragment that are of an at least moderate 
degree.  There is an absence of an explosive effect of a 
high velocity missile and of residuals of debridement or 
of prolonged infection.  The history and complaints will 
include a service department record or other sufficient 
evidence of hospitalization in service for treatment of 
the wound.  There will be a record in the claims file of 
consistent complaint from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars that are linear or relatively small 
and so situated as to indicate a relatively short track of 
the missile through muscle tissue; or signs of moderate 
loss of deep fascia or muscle substance on impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b) (1996).

A moderately severe muscle disability is shown by evidence 
of a through-and-through or deep penetrating wound by a 
high velocity missile of small size or a large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular cicatrization.  
History and complaints of such an injury include a record 
of hospitalization for a prolonged period for treatment of 
a wound of severe grade and a record of consistent 
complaints of cardinal symptoms of muscle wounds, 
including evidence of an inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are relatively large entrance and (if 
present) exit scars so situated as to indicate the track 
of the missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of 
normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance of muscle groups 
involved (compared with the sound side) revealing positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1996).

A severe muscle disability is shown by a through-and-
through or deep penetrating wound due to a high velocity 
missile; large or multiple low velocity missiles; the  
explosive effect of a high velocity missile; or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  Objective 
findings of a severe wound are extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  X-rays may show minute multiple scattered 
foreign bodies, indicating the spread of intermuscular 
trauma and the explosive effect of the missile.  Palpation 
shows moderate or extensive loss of deep fascia or of 
muscle substance, and soft or flabby muscles are noted in 
the wound area.  Muscles do not swell and harden normally 
in contraction.  Tests of strength or endurance compared 
with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present, 
but a diminished excitability to faradic current compared 
with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction 
of the opposing group of muscles, if present, indicates 
severity.  Adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there is 
sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d) (1996).

Also, under the prior criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72 (1996).

Under the new rating criteria, a slight muscle disability 
is shown by a simple wound of the muscle without 
debridement or infection.  The history and complaints will 
include a service department record of a superficial 
wound, with brief treatment and a return to duty.  The 
healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 
C.F.R. § 4.56(d)(1) (2002).

A moderate disability of the muscles is shown by a 
through-and-through or deep penetrating wound of short 
track from a single bullet, or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
The history and complaints will include a service 
department record or other evidence of in-service 
treatment for the wound.  There will also be a record of 
consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings include entrance and (if present) exit 
scars, small or linear, indicating the short track of the 
missile through muscle tissue.  There will also be some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (2002).

A moderately severe disability of the muscles is shown by 
a through-and-through or deep penetrating wound by a small 
high velocity missile or a large low velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History and 
complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability, and, if present, 
evidence of an inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important 
muscle groups; indications on palpation of moderate loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound 
side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2002).

A severe disability of the muscles is shown by a through-
and-through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity 
missiles, or with a shattering bone fracture or an open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
binding and scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound; a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of an inability 
to keep up with work requirements.  Objective findings 
include ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles swell 
and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: x-
ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect 
of the missile; adhesion of a scar of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing 
group of muscles; atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration 
or atrophy of an entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56(d)(4) (2002). 

Additionally, under the new rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (2002).

The Board has reviewed the evidence in this case but finds 
that the veteran's costochondritis is no more than slight 
in degree.  The Board acknowledges the veteran's 
complaints of recurrent chest pain and observes that such 
pain was noted in the report of the April 1994 VA 
examination.  However, there has been no evidence of other 
symptomatology, and the veteran's more recent examinations 
have shown this disability to be either inactive or mild 
in degree.  Significantly, in the report of the June 1998 
VA examination, the examiner indicated that the veteran's 
costochondritis was a separate disability from his right 
shoulder arthritis.   Also, the examiner who conducted the 
May 2002 VA examination opined that the veteran's 
costochondritis was not the cause of his reported pain.

Overall, as there is no evidence that the veteran's 
costochondritis is more than slight in degree, the 
preponderance of the evidence is against his claim of 
entitlement to an initial compensable evaluation for this 
disability.  As such, the claim must be denied.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2002) concerning the resolution of doubt are not 
applicable in this case.  


D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that his service-connected hemorrhoids and 
costochondritis have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for bilateral hand 
arthritis

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Also, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree 
within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

During service, in September 1986, the veteran was seen 
following a sports injury to the left middle finger, and 
an assessment of a sprain of the third digit of the left 
hand was rendered.  In August 1992, the veteran was seen 
for complaints of arthritis in both hands.  An assessment 
of arthritis was rendered.  However, there is no 
indication that any radiological studies, including x-
rays, were performed in conjunction with this treatment.  
Also, the veteran's May 1993 retirement examination report 
is negative for any symptomatology of the hands.  

The veteran reported right upper extremity pain during his 
April 1994 VA orthopedic examination.  He also described 
occasional left upper extremity numbness.  While the 
examiner diagnosed right upper extremity numbness, of 
uncertain etiology, no specific commentary was offered as 
to the right hand.  

During his January 1996 VA hand, thumb, and fingers 
examination, the veteran reported pain to the dorsum of 
the hands that was greater on the right than on the left.  
The examination revealed swelling of the dorsum of the 
right hand and decreased subjective sensation in the 
dorsum of both hands.  No significant findings were shown 
by x-rays of the hands.  The examiner diagnosed cervical 
radiculopathy, with decreased subjective sensation of the 
dorsum of the bilateral hands, and noted that there was 
"[n]o clear active duty injury to correlate this with."  

The veteran underwent a further VA examination (at a 
private facility) in October 1999, during which he 
reported that his bilateral hand arthritis had its onset 
in 1981.  Following the examination and a review of the 
claims file, the examiner stated that the veteran did not 
have bilateral hand arthritis upon x-rays, although his 
complaints of functional limitation of the hands since 
1981 were noted.  The examiner also indicated that the 
veteran's right hand symptoms were attributable to right 
carpal tunnel syndrome and not to cervical radiculopathy 
(for which service connection is currently in effect) and 
that the etiology of the pain and numbness of the left had 
could not be determined.  

In May 2002, the veteran underwent a further VA 
examination (at a private facility).  The examination 
revealed normal findings for both hands, and the examiner 
noted that there was no current evidence of carpal tunnel 
syndrome.  The examiner also stated that "I do not feel 
there is any pathology that I can determine in this 
veteran on physical examination, by review of his records 
or x-rays, and I do not feel that there is any service-
connected injury."

In this case, the Board is aware that there is one service 
medical record indicating bilateral hand arthritis, but it 
is by no means clear that this diagnosis was based on x-
rays or other radiological testing.  Indeed, there is no 
post-service evidence of arthritis of either hand.  
Several medical reports do indicate a lack of sensation in 
the hands.  However, even assuming that this 
symptomatology is tantamount to a current disability, none 
of the veteran's examiners has related this back to 
service.  Indeed, the October 1999 examiner, while 
acknowledging a history of hand complaints dating back to 
service, indicated that the veteran's right hand symptoms 
were not due to his service-connected cervical spine 
disorder and that the etiology of his left hand symptoms 
could not be ascertained.  Moreover, the May 2002 VA 
examination revealed no current disability of the hands, 
and the examiner indicated that no such disability could 
be attributed to service.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion.  He articulated his 
contentions in his Substantive Appeal, which was received 
by the RO in February 1995.  However, the veteran has not 
been shown to possess the requisite training or 
credentials needed to render a diagnosis or a competent 
opinion as to etiology.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hand arthritis, and the claim must be denied.  
As the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002) concerning the resolution of 
doubt are not applicable. 



ORDER

The claim of entitlement to an initial compensable 
evaluation for hemorrhoids is denied.

The claim of entitlement to an initial compensable 
evaluation for costochondritis is denied.

The claim of entitlement to service connection for 
bilateral hand arthritis is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

